 

Exhibit 10.2

 

CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS
OF
VET ONLINE SUPPLY, INC.

 

We, the undersigned, do hereby certify that at a meeting of the Board of
Directors (the “Board”) of Vet Online Supply, Inc., a corporation incorporated
under the laws of the State of Florida (the “Corporation”), duly held on
November 8, 2018, at which said meeting no less than a majority of the directors
were present and voting throughout, the following resolution, upon motions made,
seconded and carried, was duly adopted and is now in full force and effect:

 

WHEREAS, On November 8, 2018 the Board of Directors received the resignation
from Mathew C. Scott and confirmed the dismissal of Mr. Scott as an
Officer/Director of the Company. There were no grievances between either party,
as Mr. Scott has another business responsibility that requires his full-time
attention. The company enjoyed working with Mathew Scott and appreciated his
contribution. All unpaid debt and any stock issuances under previous agreements
with Mr. Scott have been canceled.

 

The Board of Directors has appointed Hing N. Chan as a new Director to our Board
effective November 8, 2018. Mr. Chan will focus his attention on our existing
business in growing our pet product brands, and new businesses related to Crypto
currency in order to enhance the financial portfolio of the company. The
agreement between the company and Mr. Chan includes the issuance of 250 shares
of Series B Preferred Stock issued to Hing Nian Chan which hereby are, duly
authorized, validly issued, fully paid, and non-assessable, and the members of
the Board unanimously consent to the payment of $50,000.00 annually to Hing Nian
Chan, in consideration of his Board service, and hereby determine such
compensation to be reasonable and in no way burdensome to the Corporation or a
hindrance to the operations of the Corporation.

 

Hing N. Chan is 36 years old, and currently a senior data scientist working in
the government. Mr. Chan is a seasoned financial industry IT specialist with
over 13 years experience with leading automation, system integration and
migrations, project management, and rapid solutions delivery for a broad range
of products inclusive of fixed income, equities, and crypto currency. During the
period from 2005 through 2014 Mr. Chan served various large companies, where he
was a consultant to Goldman Sachs, employed by Barclays Capital Investment Bank
to support the fixed income trading operations, assisted the mortgage trading
operations in pricing, P&L, settlement, and allocations at UBS, and managed the
automation of news and data feeds at Thomson Financial. Mr. Chan holds a
bachelor’s of science degree in computer science from Queens College.

 

NOW, THEREFORE, BE IT:

 

RESOLVED, , the Board has authorized the resignation from Mathew C. Scott and
confirmed the dismissal of Mr. Scott as an Officer/Director of the Company.
There were no grievances between either party, as Mr. Scott has another business
responsibility that requires his full-time attention. The company enjoyed
working with Mathew Scott and appreciated his contribution. All unpaid debt and
any stock issuances under previous agreements with Mr. Scott have been canceled.

 

The Board of Directors has appointed Hing N. Chan as a new Director to our Board
effective November 8, 2018. Mr. Chan will focus his attention on our existing
business in growing our pet product brands, and new businesses related to Crypto
currency in order to enhance the financial portfolio of the company. The
agreement between the company and Mr. Chan includes the issuance of 250 shares
of Series B Preferred Stock issued to Hing Nian Chan which hereby are, duly
authorized, validly issued, fully paid, and non-assessable, and the members of
the Board unanimously consent to the payment of $50,000.00 annually to Hing Nian
Chan, in consideration of his Board service, and hereby determine such
compensation to be reasonable and in no way burdensome to the Corporation or a
hindrance to the operations of the Corporation.

Page 1 of 1 

 

RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate and/or proper way to implement the provisions of
the foregoing resolutions:

 

The undersigned, do hereby certify that we are members of the Board; that the
attached is a true and correct copy of resolutions duly adopted and ratified at
a meeting of the Board duly convened and held in accordance with its by-laws and
the laws of the Corporation’s state of incorporation, as transcribed by us from
the minutes; and that the same have not in any way been modified, repealed or
rescinded and are in full force and effect.

 

IN WITNESS WHEREOF, we have hereunto set our hands as Members of the Board of
Directors of the Corporation.

 

(-s- Daniel Rushford) [vo001_v1.jpg]   11/8/2018 Daniel Rushford, Chairman  
Date       -ABSTAINED-   11/8/2018 Mathew C. Scott, Director   Date       (-s-
Samuel Berry) [vo002_v1.jpg]   11/8/2018 Samuel Berry, Director   Date

Page 2 of 2 